UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-6805



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


JAMEL RASHEED HARRIS,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (4:04-cr-00009-JLK-MFU-1; 4:07-cv-80013-JLK-MFU)


Submitted:     August 14, 2008                 Decided:   August 21, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamel Rasheed Harris, Appellant Pro Se.      Edward Albert Lustig,
Donald Ray Wolthuis, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jamel Rasheed Harris seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                  The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner     satisfies      this   standard    by

demonstrating    that   reasonable       jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Harris has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                    DISMISSED




                                     2